Exhibit 10.01

 

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated
as of November 4, 2020, and effective January 1, 2021, is by and between Genie
Energy Ltd., a Delaware corporation (the “Company”) and Avi Goldin, an
individual (the “Employee”). 

  

WHEREAS, the Employee is currently employed as Chief Financial Officer of the
Company pursuant to the terms of that certain Second Amended and Restated
Employment Agreement dated December 28, 2017 (as amended by that c4ertain
Amendment No. 1 to Second Amended and Restated Employment Agreement dated
September 29, 2020 and Amendment No. 2 to Second Amended and Restated Employment
Agreement dated October 2, 2020), between the Company and the Employee
(collectively, the “Existing Agreement”);

 

WHEREAS, in recognition of the Employee’s experience and abilities, the Company
desires to assure itself of the continued employment of the Employee in
accordance with the terms and conditions provided herein; and

 

WHEREAS, the Employee wishes to continue to perform services for the Company in
accordance with the terms and conditions provided herein; and

 

WHEREAS, the parties desire to amend and restate the Existing Agreement, with
effect as of January 1, 2021 (the “Amendment Effective Date”), as follows: 

 

NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

1.  Existing Agreement. Until 11:59 p.m. on December 31, 2020, the Existing
Agreement shall remain in full force and effect (unless terminated in accordance
with its terms), other than the provision of Section 3 thereof providing for
automatic renewal of the terms thereof. From and after 12:00 a.m. on January 1,
2021, the Existing Agreement is hereby amended and restated in its entirety.

 

2. Employment.  The Company hereby agrees to continue to employ the Employee,
and the Employee hereby agrees to continue to be employed by the Company and to
perform services for the Company or its subsidiaries and affiliates, on the
terms and conditions set forth herein, in each case, with effect as of the
Amendment Effective Date.

 

3. Term.  The term of the Agreement as amended and restated (the “Term”) shall
commence on the Amendment Effective Date and shall terminate on December 31,
2023 (the “Initial Expiration Date”), or upon the Employee’s earlier death, or
other termination of employment pursuant to Section 10 hereof.  The Term shall
automatically be renewed or extended for additional one year periods beyond its
otherwise scheduled expiration unless, not later than ninety (90) days prior to
any such expiration, either party hereto shall have notified the other party in
writing that such renewal extension shall not take effect.

 



1

 

 

4. Position. During the Term, the Employee shall serve as the Chief Financial
Officer of the Company (and may also be named as Chief Financial Officer of one
or more of the Company’s subsidiaries) and in such other capacities as shall be
designated by the Board of Directors of the Company (the “Board”) and agreed to
by the Employee from time to time.

 

5. Duties and Reporting Relationship.  During the Term, the Employee shall, on a
full-time basis, use his skills and render services to the best of his abilities
on behalf of the Company. The Employee shall report directly to the Chief
Executive Officer of the Company. The Employee shall comply with all policies
and procedures of the Company.

 

6. Place of Performance.  The Employee shall perform his duties and conduct his
business on a full-time basis at the Company’s Headquarters (subject to work at
home as mandated to advisable related to public health concerns), except for
required travel on Company business.

 

7. Compensation and Related Matters.

 

(a)  Annual Base Salary.  During the Term, the Company shall pay to the Employee
an annual base salary (the “Base Salary”) at a rate of FOUR HUNDRED THOUSAND
DOLLARS ($400,000), payable in accordance with the Company’s standard payroll
practices, less applicable taxes and customary withholdings.  

 

(b) Bonus; Equity.  

 

(i)During the Term, the Employee shall also be entitled to an annual bonus in
the gross amount of ONE HUNDRED FORTY THOUSAND DOLLARS ($140,000), less
applicable taxes and customary withholdings, in respect of any year commencing
with 2021 through the Initial Expiration Date (“Guaranteed Bonus”). Payment of
the Guaranteed Bonus shall be made to the Employee in accordance with Company
policy, but in no event later than ninety (90) days following the end of the
fiscal year in respect of which it is payable (each such payment date, a “Bonus
Payment Date”). It is understood and agreed that the Employee shall be eligible
for such a Guaranteed Bonus only if the Employee has been continuously employed
by the Company from the Amendment Effective Date through end of the applicable
fiscal year, and the Employee has not, as of such Bonus Payment Date, issued
notice of his resignation, regardless of the reason for such resignation or been
terminated by the Company for Cause (as defined below).

 

(ii)Additionally, the Employee shall be eligible to participate in any bonus
pool established for, or broad-based equity grant made to, employees or
management of the Company, in each case at levels set in the sole discretion of
the Company and upon the approval of the Compensation Committee of the Company’s
Board of Directors. The Employee shall have a target bonus of ONE HUNDRED THIRTY
THOUSAND DOLLARS ($130,000). Any bonus that is awarded under this provision (a
“Discretionary Bonus”) shall be paid to the Employee on the Bonus Payment Date
following the end of the relevant fiscal year. It is understood and agreed that
the Employee shall be eligible for a Discretionary Bonus only if the Employee
has been continuously employed by the Company from the Amendment Effective Date
through end of the applicable fiscal year, and the Employee has not, as of such
Bonus Payment Date, issued notice of his resignation, regardless of the reason
for such resignation or been terminated by the Company for Cause.

 



2

 

 

(c)  Employee Benefits.  During the Term, the Employee will be eligible to
participate in the Company’s benefit plans, in each case as available to
similarly situated employees (collectively the “Programs”), as such Programs are
adopted by the Company, subject to the terms and conditions of the Programs.  In
addition, during the Term, the Employee will be eligible to participate in the
Company’s 401(k) savings plan (the “401(k) Plan”) subject to the terms and
conditions of the 401(k) Plan.

 

(d)  Business Expenses. The Company shall reimburse the Employee for all
ordinary and necessary business expenses incurred by him in connection with his
employment (including without limitation, expenses for travel (with class of
travel in accordance with Company policy) and entertainment incurred in
conducting or promoting business for the Company) upon submission by the
Employee of receipts and other documentation in accordance with the Company’s
normal business expense reimbursement policies.  The Employee must use the
Company’s travel department (if such a department exists) to arrange for all
business related travel.

 

(e)  Paid Vacation. The Company will provide the Employee with paid vacation in
addition to Company Closed Days as outlined in the Company’s Policy Handbook for
Employees as it may be amended from time to time.

 

8. Non-Disclosure and Non-Competition Agreement. The Employee acknowledges that
the Non-Disclosure and Non-Competition Agreement with the Company that he
previously executed (the “NDNC”) remains in full force and effect and binding on
him.  Notwithstanding anything to the contrary contained herein, the remedies
provided for in the NDNC are separate and distinct from those provided for in
this Agreement and in no event shall such remedies be superseded by any
provision contained herein.

 

9. Representations. The Employee represents and warrants to the Company that the
execution and delivery of this Agreement, and the terms of the NDNC, do not, and
the performance by the Employee of his obligations thereunder shall not,
conflict with, result in the breach of any provisions of or the termination of,
or constitute a default under, any agreement, contract, or other obligation to
assign inventions or to keep information confidential, to which the Employee is
a party or by which the Employee was, is, or may be bound.

 



3

 

 

10. Termination.  The Employee’s employment hereunder may be terminated without
breach of this Agreement as follows:

 

(a) Death; Disability.  The Employee’s employment hereunder shall terminate upon
his death or, as permitted by law, Disability (as hereinafter defined).  Upon
any such termination, the Employee (or, in the event of his death, his estate)
(i) shall receive any accrued or vested compensation, including salary and
bonus(es), through the “Date of Termination” (as hereinafter defined), and (ii)
shall be reimbursed for unpaid and approved business expenses (in accordance
with the Company’s normal business expense reimbursement procedures) through
such Date of Termination.  The Employee (and in the event of his death, his
estate) shall not be entitled to any other amounts or benefits from the Company
or otherwise, except payments pursuant to any Company life insurance
program/policy then in effect.  For purposes of this Agreement, “Disability”
shall mean the inability of the Employee to perform his duties on account of a
physical or mental illness for a period of sixty (60) consecutive days or ninety
(90) days in any six (6) month period, and the term “Disabled” shall have a
corresponding meaning. Notwithstanding anything contained herein to the
contrary, during any period of Disability, the Company shall not be obligated to
pay any compensation or other amounts to the Employee except as expressly
provided by the Programs then in effect.  

 

(b) Cause; Resignation Without Good Reason.  The Company may terminate the
Employee’s employment hereunder for Cause (as hereinafter defined) or the
Employee may resign from his position with the Company without Good Reason (as
hereinafter defined).  For purposes of this Agreement, the Company shall have
“Cause” to terminate the Employee’s employment hereunder: (i) upon the
Employee’s indictment or conviction for the commission of an act or acts
constituting a felony under the laws of the United States or any State thereof,
(ii) upon the Employee’s commission of fraud, embezzlement or gross negligence,
(iii) upon the Employee’s willful or continued failure to perform an act
permitted by the Company’s rules, policies or procedures, including without
limitation, the Company’s  Code of Business Conduct and Ethics that is within
his material duties hereunder (other than by reason of physical or mental
illness or disability) or directives of the Board, or material breach of the
terms hereof or of the NDNC, in each case, after written notice has been
delivered to the Employee by the Company, which notice specifically identifies
the manner in which the Employee has not substantially performed his duties or
has committed a breach, and the Employee’s failure to substantially perform his
duties or breach is not cured within fifteen (15) business days after such
notice has been given to the Employee; (iv) upon any misrepresentation by the
Employee of a material fact to or concealment by the Employee of a material fact
from the Board, the Chairman, the Chief Executive Officer and/or general
counsel; or (v) upon any material violation of the Company’s rules, policies or
procedures, including without limitation, the Company’s Code of Business Conduct
and Ethics.  For purposes of this Section 10(b), no act or failure to act on the
Employee’s part shall be deemed “willful” unless done or omitted to be done, by
the Employee not in good faith and without reasonable belief that the Employee’s
act, or failure to act, was in the best interest of the Company.

 



4

 

 

If the Company terminates the Employee’s employment for Cause, or if the
Employee shall resign from the Company without Good Reason, the Employee shall
not be entitled to any severance payments, any unvested stock options, and other
unvested equity incentive awards shall terminate, and the Employee shall
relinquish any and all rights to any amounts payable and to any benefits
otherwise provided for herein, provided that the Employee shall (A) be entitled
to receive accrued or vested compensation, including salary and Guaranteed Bonus
(to be paid when paid to other officers of the Company), through the Date of
Termination, and (B) have the right to be reimbursed for unpaid and approved
business expenses (in accordance with the Company’s normal business expense
reimbursement procedures) through such Date of Termination.

  

If the Employee resigns from the Company without Good Reason, or if the Employee
does not intend to seek renewal of the Term, the Employee shall provide written
notice to the Company at least ninety (90) days prior to the actual Date of
Termination of the Employee’s employment, which ninety day notice period may be
waived by the Company in its sole discretion.

 

(c) Termination Without Cause; Resignation for Good Reason or following a CEO
Change. The Employee’s employment hereunder may also be terminated by the
Company at any time for any reason without Cause or by the Employee for Good
Reason or due to a CEO Change.

 

For purposes of this Agreement, the Employee shall have “Good Reason” to
terminate his employment hereunder upon (i) the Company’s failure to perform its
material duties hereunder, which failure has not been cured by the Company
within fifteen (15) days of its receipt of written notice thereof from the
Employee; (ii) a reduction by the Company (without the consent of the Employee,
which consent may be revoked at any time) in the Employee’s Base Salary, or
substantial reduction in the other benefits provided to the Employee; (iii) the
assignment to the Employee of duties inconsistent with the Employee’s status as
a senior executive officer of the Company, or the designation by the Company of
the Employee to any position or capacity other than (A) Chief Financial Officer
of the Company, (B) Chief Financial Officer of one of the Company’s
subsidiaries, or (C) Chief Operating Officer of the Company; (iv) the relocation
of the Employee’s principle place of employment to a location more than
thirty-five (35) miles from its current Newark, New Jersey location or outside
of the New York City metropolitan area; (v) the assignment of duties
inconsistent with the Company’s rules, policies or procedures, including without
limitation, the Company’s Code of Business Conduct and Ethics; (vi) any
purported termination of the Employee’s employment not in accordance with the
terms hereof; or (vii) any Change in Control of the Company.  For purposes of
this Agreement, a “Change in Control” shall mean and shall be deemed to have
occurred if (A) any person or group (within the meaning of Rule 13d-3 of the
rules and regulations promulgated under the Securities Exchange Act of 1934, as
amended), other than Howard Jonas, members of his immediate family, his
affiliates, trusts or private foundations established by or on his behalf or for
the benefit of members of his immediate family or descendants, and the heirs,
executors or administrators of Howard Jonas, shall acquire in one or a series of
transactions, whether through sale of stock or merger, voting securities
representing more than 50% of the voting power of all outstanding voting
securities of the Company or any successor entity of the Company, or (B) the
stockholders of the Company shall approve a complete liquidation or dissolution
of the Company. As used herein, a “CEO Change” shall mean the appointment as
Chief Executive Officer of the Company any person other than, Michael Stein,
Howard Jonas, the Employee or any person that is affiliated with the holders of
the Class B common stock of the Company. The Employee’s right to terminate the
Employee’s employment for Good Reason shall not be affected by the Employee’s
incapacity due to physical or mental illness. The Employee’s continued
employment shall not constitute consent to, or a waiver of rights, with respect
to any act or failure to act constituting Good Reason
hereunder.  Notwithstanding the foregoing, a termination shall not be treated as
a resignation for Good Reason if the Employee shall have consented in writing to
the occurrence of the event giving rise to the claim of resignation for Good
Reason.

 



5

 

 

If the Employee gives notice of his intent to terminate his employment with Good
Reason, the Employee shall first provide written notice to the Company, which
notice specifically identifies the event or circumstances giving rise to the
Good Reason for which the Employee is terminating his employment, within ninety
(90) days of when such event or circumstance giving rise to the Good Reason
becomes effective or transpires.  The notice of Good Reason must give the
Company the opportunity to cure and if the Company fails to cure within thirty
(30) business days of its receipt of the notice, the Employee’s resignation for
Good Reason shall be deemed effective.

 

If the Company terminates the Employee’s employment without Cause or the
Employee terminates his employment for Good Reason, (1) the terminating Party
shall provide the other Party with at least sixty (60) days’ notice (which time
period may be shortened by mutual agreement of the parties) of its intent to
terminate this Agreement, if by the Company without Cause or if by the Employee
for Good Reason; (2) ) the Company shall have the sole right to determine
whether or not the Employee shall actively work for the Company during the
notice period; (3) the Company shall pay to the Employee all accrued or vested
compensation, including salary, Guaranteed Bonus and Discretionary Bonus (with
bonuses to be paid when paid to other officers of the Company) through the Date
of Termination, (4) the Company shall reimburse the Employee for unpaid and
approved business expenses through such Date of Termination (in accordance with
the Company’s normal business expense reimbursement procedures), (5) all awards
theretofore granted to the Employee under the Company’s incentive plans shall
continue to vest (and the restrictions thereon lapse) on their then existing
schedule notwithstanding the termination of employment, and (6) the Company
shall pay to the Employee a severance payment equal to his Base Salary plus the
greater of (x) the amount he would be entitled to under Company policy in effect
at that time, and (y) his Base Salary plus Guaranteed Bonus plus Discretionary
Bonus for the Minimum Severance Period (the “Non-Cause Severance Payment”).

 

If the Employee provides written notice to the Company of his resignation due to
a CEO Change within thirty (30) days following announcement of such CEO Change,
(AA) the Employee shall provide the Company with at least sixty (60) days’
notice (which time period may be shortened by the Company) of his intent to
terminate this Agreement; and (BB) the Company shall pay to the Employee a
severance payment equal to the greater of (1) the amount he would be entitled to
under Company policy in effect at that time, and (2) his Base Salary plus
Guaranteed Bonus for a period of twelve (12) months (the “CEO Change Severance
Payment” and the CEO Change Severance Payment or the Non-Cause Severance
Payment, a “Severance Payment”).

 

As a condition to receiving any Severance Payment, the Employee will be required
to execute and deliver the Company’s standard release agreement (the “Release
Agreement”) within 45 days of the Date of Termination. Subject to Section 20
hereof, the Severance Payment will be paid over the period of time covered
thereby following the effective date of the Release Agreement on the Company’s
regularly scheduled payroll payment dates, and in accordance with the terms of
the Release Agreement.

 



6

 

 

As used in this Agreement, the term “Minimum Severance Period” shall mean a
number of months equal to eighteen (18) plus two (2) weeks for each full year of
employment of the Employee with the Company or its affiliates subsequent to
January 1, 2021.

 

(d) Severance upon expiration of the Term. Upon expiration of the Term, and in
the event that the Company does not offer to extend the Term on terms that, had
such term been implemented by the Company during the Term, would not have given
the Employee the right to terminate his employment for Good Reason under clauses
(ii), (iii) or (iv) of the definition thereof, and the Company and the Employee
do not agree on terms and conditions for continued employment, the Employee
shall also be entitled to receive (1) all accrued or vested compensation,
including salary, commission, Guaranteed Bonus and Discretionary Bonus (with
bonuses to be paid when paid to other officers of the Company) through the Date
of Termination, (2) unpaid and approved business expenses through such Date of
Termination (in accordance with the Company’s normal business expense
reimbursement procedure), and (3) a severance payment equal to the greater of
(A) the amount he would be entitled to under Company policy in effect at that
time, and (B) his Base Salary plus Guaranteed Bonus plus Discretionary Bonus (at
the rates in effect on the Date of Termination) for the Minimum Severance
Period, subject to his execution and delivery of the Release Agreement within 30
days of the Date of Termination. Subject to Section 20 hereof, the severance
payment will be paid over the period of time covered thereby following the
effective date of the Release Agreement on the Company’s regularly scheduled
payroll payment dates, and in accordance with the terms of the Release
Agreement. Further, upon such non-extension of the Term by the Company, and
notwithstanding termination of Employee’s employment, all awards theretofore
granted to the Employee under the Company’s incentive plans shall continue to
vest (and the restrictions thereon lapse) on their then existing schedule
through the end of the Minimum Severance Period following the Date of
Termination.

 

(e) Notice of Termination. Any termination of the Employee’s employment by the
Company (other than termination upon the death of the Employee) or by the
Employee shall be communicated by written Notice of Termination by such party to
the other in accordance with Section 11 hereof.  For purposes of this Agreement,
a “Notice of Termination” shall mean a notice that shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision so indicated (as
applicable).

 

(f) Date of Termination. “Date of Termination” shall mean (i) if the Employee’s
employment is terminated by his death, the date of his death, (ii) the date of
expiration of the Term if either party elects not to renew the Term for an
additional year or (iii) if the Employee’s employment is terminated pursuant to
any of the other terms set forth above, the date specified in the Notice of
Termination.

   



7

 

 

11. Notices.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, or by an overnight courier (signature required) or by
electronic mail (return receipt requested) in each case addressed as follows:

 

If to the Company:

 

Genie Energy Ltd.

520 Broad Street

Newark, New Jersey 07102

Attn:   Chief Executive Officer

 

with a copy to:

 

Genie Energy Ltd.

520 Broad Street

Newark, New Jersey 07102

Attn:    General Counsel

 

If to the Employee:

 

Avi Goldin

499 Emerson Avenue

Teaneck, NJ 07666

 

or to such other address, facsimile number or email address as either party may
have furnished to the other in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

 

12. Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Employee and such officer of the Company as may be specifically
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party, which are not set forth expressly in this Agreement.  The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of New Jersey without regard to its
conflicts of law principles.  By executing this Agreement, the Employee consents
to the personal jurisdiction of all state and federal courts and arbitration
forums located in the State of New Jersey.  This Agreement shall be binding upon
and inure to the benefit of the Company, and its successors and assigns, and
upon the Employee.  The obligations of the Employee shall not be assignable or
otherwise transferable.

 



8

 

 

13. Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

  

14. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

15. Entire Agreement.  Other than the NDNC, this Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes any and all other prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereof; and any
prior agreement, including but not limited to the Existing Agreement, of the
parties hereto in respect of the subject matter contained herein is hereby
terminated and canceled.

 

16. Arbitration.  Except as set forth in Section 8 and Section 18 and claims
that pursuant to applicable law a party is prohibited from requiring another
party to agree to submit to arbitration, the Employee and the Company agree that
any claim, controversy or dispute between the Employee and the Company
(including, without limitation, its affiliates, officers, representative or
agents) arising out of or relating to this Agreement, the employment of the
Employee, the cessation of employment of the Employee, or any matter relating to
the foregoing shall be submitted to and settled by arbitration pursuant to the
Federal Arbitration Act in a forum of the American Arbitration Association
(“AAA”) located in the State of New Jersey and conducted in accordance with the
AAA’s Employment Arbitration Rules.   In such arbitration: (i) the arbitrator
shall agree to treat all evidence and other information presented by the parties
to the same extent as Confidential Information under the NDNC must be held
confidential by the Employee, (ii) the arbitrator shall have no authority to
amend or modify any of the terms of this Agreement, and (iii) the arbitrator
shall have ten business days from the closing statements or submission of
post-hearing briefs by the parties to render his or her decision.  Any
arbitration award shall be final and binding upon the parties, and any court,
state or federal, having jurisdiction may enter a judgment on the award.  The
foregoing requirement to arbitrate claims, controversies, and disputes applies
to all claims or demands arising out of or related to the Employee’s employment
at the Company, including, without limitation any rights or claims the Employee
may have under the Age Discrimination in Employment Act of 1967 (which prohibits
age discrimination in employment), Title VII of the Civil Rights Act of 1964
(which prohibits discrimination in employment based on race, color, national
origin, religion, sex, or pregnancy), the Americans with Disabilities Act of
1991 (which prohibits discrimination in employment against qualified persons
with a disability), the Equal Pay Act (which prohibits paying men and women
unequal pay for equal work), ERISA, the New Jersey Law Against Discrimination,
the New Jersey Conscientious Employee Protection Act (or other federal or state
whistleblower laws), or any other federal, state, or local laws or regulations
pertaining to the Employee’s employment or the termination of the Employee’s
employment (except as set forth in Section 8 and Section 18 and claims that
pursuant to applicable law a party is prohibited from requiring another party to
agree to submit to arbitration). The parties hereby confirm their understanding
that by signing this Agreement they are waiving any right to a trial by jury,
and are forfeiting any right to bring claims arising out of or related to the
Employee’s employment at the Company in a court of law (except as set forth in
Section 8 and Section 18 and claims that pursuant to applicable law a party is
prohibited from requiring another party to agree to submit to arbitration),
regardless of whether such claims would be based on federal, state or local law
or regulations. For the avoidance of doubt, the parties acknowledge and agree
that the existence of a claim by a party that is not subject to arbitration
pursuant to this paragraph shall not impair the enforceability of this paragraph
with respect to any other claim brought by that party. Notwithstanding the
foregoing, nothing in this paragraph shall be interpreted to mean that the
Employee cannot file a charge with the Equal Employment Opportunity Commission
and/or the National Labor Relations Board.

 



9

 

 

17. Choice of Law.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of New Jersey without regard to conflicts
of law principles.

 

18. Remedies of the Company.  Notwithstanding the arbitration provisions of
Section 16, upon any termination for Cause that may cause irreparable harm to
the Company or upon the violation of the NDNC, the Company shall be entitled, if
it so elects, to institute and prosecute proceedings to obtain injunctive relief
and damages, costs and expenses, including, without limitation, reasonable
attorneys’ fees and expenses, with respect to such termination.

 

19. Representations.  The Employee has been advised to obtain independent
counsel to evaluate the terms, conditions, and covenants set forth herein and he
has been afforded ample opportunity to obtain such independent advice and
evaluation.  The Employee warrants to the Company that he has relied upon such
independent counsel and not upon any representation (legal or otherwise),
statement, or advice said or offered by the Company or the Company’s counsel in
connection herewith.

 

20. Compliance with Section 409A. All provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under the Internal Revenue Code of 1986 (“Code”)
Section 409A (“Section 409A”). By way of example, and not limitation, it is the
intent of the parties that the Severance Payment, including each payment in a
series of installment payments, is intended to be a separate payment for
purposes of Treas. Reg. §1.409A-2(b), and is intended to be either: (i) exempt
from Section 409A, including, but not limited to, by compliance with the
short-term deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4) and
the involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treas. Reg. §1.409A-3(a) and the provisions of this Agreement will be
administered, interpreted and construed accordingly. Notwithstanding the
foregoing, if any payment would be subject to additional taxes and interest
under Section 409A because the timing of such payment is not delayed as provided
in Code Section 409A(a)(2)(B)(i), and Employee constitutes a “specified
employee” within the meaning of Code Section 409A(a)(2)(B)(i), then any such
payments that Employee would otherwise be entitled to during the first six
months following Employee’s “separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i) shall be accumulated and paid on the date that is six
months after Employee’s separation from service (or if such payment date does
not fall on a business day of the Company, the next following business day of
the Company), or such earlier date upon which such amount can be paid under
Section 409A without being subject to such additional taxes and interest. In no
event shall the Company be liable to Employee for any tax, penalty, or interest
levied on Employee as a result of the application of Code Section 409A to any
payments or benefits provided to Employee by the Company.

 



10

 

 

IN WITNESS WHEREOF, the parties have executed this Third Amended and Restated
Employment Agreement as of the date and year first written above.

 



  GENIE ENERGY LTD.         By: /s/ Michael Stein                    Michael
Stein     Chief Executive Officer         EMPLOYEE:       /s/ Avi Goldin   Avi
Goldin

 

 

11



 

 

 